Comstock, J.
Appellant brought this action against appellee to recover damages for personal injuries alleged to have been occasioned by appellee’s negligence. The complaint consists of two paragraphs. The first charges negligence, the second, wilfullness upon the part of appellee’s servants. The jury returned a verdict in favor of appellant upon the first paragraph, assessing his damages at $700. With the general verdict answers to interrogatories were returned. Upon motion the court rendered judgment in favor^ of appellee on these answers, notwithstanding the general verdict, and judgment against appellant for costs. The assignment of errors questions these rulings. The first paragraph avers that appellant was, at the time he received the injury complained of, riding a bicycle on Illinois street, in the city of Indianapolis, when he was run into by one of appellee’s electric cars. No question is presented on the complaint, and a further statement of its averments is unnecessary.
In sustaining appellee’s motion for judgment, the trial court decided that there was an irreconcilable conflict between the general verdict and the answers to interrogatories. The answers show that the plaintiff1 was struck by one of defendant’s electric cars, and thrown to.the pavement, while riding a bicycle along the outside and near to the track of the defendant company on North Illinois street, near Market street, in Indianapolis. The motorman in charge of said car saw the plaintiff near to the said track on which said car was running in time to have stopped said car before overtaking plaintiff, but made no effort to stop it. No alarm or warning of the approach of said car just prior to the collision was given. Pláintiff did not know that said car was approaching him before it struck him. The car was going south, and the plaintiff was also going south when he was struck. Said motorman had reason to believe, after he saw plaintiff on his bicycle near the outer rail of said,car track, and before the collision, that the car *299was liable to come in contact with plaintiff, or the bicycle on which he was riding, unless he slackened the speed of said car, or gave the plaintiff warning of its approach. The motorman knew for some time before the collision that the plaintiff’s body, as he was 'riding near said track, projected far enough over to the east to come in contact with the end or side of the said car, if he, said motormian, should continue the movement of said car, and plaintiff should continue on his way the same distance from said track until said car should overtake him. On December 10, the day appellant was injured, Illinois street, in the city of Indianapolis, was about sixty feet wide from curb to curb, extending both north and south from Market street in a straight line for many squares. The entire roadway of said street was paved with asphalt from curb to curb, and open and in use for general travel. In said street there, were two street railway tracks laid even with the surface of the street, each about four feet eight and one-half inches from rail to rail, and so placed as to be equally distant from the center line of the street, and about five feet apart. The cars going south on Illinois street use the west track, and those going north the east track, and all of said cars projected over the rails of the track upon which they ran about ten or twelve inches on each side.
At the time of his accident plaintiff was a man thirty years of age, fully possessed of the faculties of hearing and seeing, and having ordinary mental attainments, judgment, and physical strength. He was familiar with Illinois street at the place of his accident, and the location of car tracks therein, and the manner in, and the frequency with which cars were operated thereon. At said time there were three separate car lines, the cars of which used the tracks on said Illinois street for at least one square in both directions from Market street; and there were cars passing along the tracks at that place very frequently, and at irregular intervals. The plaintiff had been riding along by *300the west rail of the west track about three hundred feet, and so close to it (about twelve or fifteen inches) that a car could not pass on that track without striking him, before he reached the place of the accident. His left shoulder was eight or ten inches from the west rail. During all of the time he was in full control of his bicycle, and in full possession of all of his faculties and physical powers. "While he rode beside the street car track he was riding at the speed of four or five miles an hour, and the car was running at ten or twelve miles an hour during the time appellant was. riding beside the west rail. There was no obstruction to the view between the plaintiff and .the car at any time while plaintiff ivas riding beside the track. He Avas about three hundred feet from the place of the accident when he last looked toward the north to see if any car Avas approaching. He did not see the car with Avhich he afterward collided when he so looked. There Avas hot at any time after the plaintiff began to ride beside the said rail anything but roughness of street to pm'ent him from turning away from said rail at any time if he had so wished to do. If plaintiff had, at any time while riding beside the track, turned to his right, away from the track, about four feet, he would have gotten out- of danger of any car which might run on that track. He could Avithout any danger to himself, but only with some inconvenience, because of the roughness of the roadway of the street, have turned off to his right, into the roadway, at any time or place while and where he was riding beside the track. The southwest corner of the car going south came in contact with plaintiff or his bicycle. The noise made by the ordinary operation of the car át the time of and just before the plaintiff’s accident could have been heard by the plaintiff, if he had listened for it, three hundred feet. The jury also answered that there was no evidence as to the following facts about Avhich they were interrogated, viz.: That the motorman knew that his car had struck appellee at the time of the collision; whether *301there were other vehicles or pedestrians in the west roadway of Illinois street, near the plaintiff, when he was struck; within what distance the car could have been stopped when it approached the place where plaintiff was struck; as to what plaintiff did as he rode beside, the track to indicate that he could not or would not, when it became necessary to do so, turn away from the track to avoid the car.
We have given the facts specially found. Upon them it does not seem necessary to comment at any length. They foreclose discussion as to the contributory negligence of the appellant. Ilis conduct showed a singular indifference to his own safety. He needlessly exposed himself to danger he had good reason to believe was imminent. He used neither his sense of sight nor hearing, when the use of either -would have enabled him to have avoided his injury. That this was negligence we need cite no authorities. The general verdict finds that he was free from contributory negligence. The facts show affirmatively that he did not exercise ordinary care. The conflict was irreconcilable, and the court properly rendered judgment in favor of appellee.
Judgment affirmed.